Citation Nr: 1428764	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  08-31 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1983 to July 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified before the undersigned Veterans Law Judge during an August 2009 Travel Board hearing.  A transcript is associated with the claims file.  

The Board previously remanded this case for additional development in June 2011.  

The Board has reviewed the physical and Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.

In its June 2011 remand, the Board inadvertently mischaracterized the issue on appeal as entitlement to service connection for a bilateral hip disability.  A review of the record, however, reveals that the RO never adjudicated the issue of entitlement to service connection for a left hip disability.  The Veteran raised the issue of entitlement to service connection for a left hip disability during her June 2009 Travel Board hearing, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Transcript of Record at 8 (clarifying that she was referring to both of her hips).  The Board therefore lacks jurisdiction over the issue and refers it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's frequent headaches began in service.  


CONCLUSION OF LAW

The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has a current diagnosis of migraine headaches.  See November 2007 Dr. Corbitt Treatment Notes.  She is competent to report that her headaches began in service and have continued on and off since service, as she has personal knowledge and headaches are lay-observable.  Transcript of Record at 23-24; Davidson v. Shinseki, 581 F.3d 1313, 1313, 1315-16 (Fed. Cir. 2009).  Further, her report is credible and entitled to probative weight.  Service treatment records (STRs), reveal the Veteran reported occasional headaches in August 1983, was treated for headaches in January 1992, and endorsed having had frequent and severe headaches upon her June 1992 separation from service.  Moreover, private treatment records reveal that the Veteran began regularly seeking medical treatment for frequent or severe headaches in December 1998.  See September 2007 Arkansas Headache Clinic Treatment Notes; December 1998 St. Vincent Family Clinic Treatment Notes.


ORDER

Service connection for headaches is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


